 

SEVENTH MODIFICATION AGREEMENT

 

THIS SEVENTH MODIFICATION AGREEMENT (this "Agreement"), effective as of the 5"'
day of January 2010, is by and between UNITED BANK, a Virginia banking
corporation (the "Bank"); and VERSAR, INC. a Delaware corporation ("Versar"),
GEOMET TECHNOLOGIES, LLC, a Maryland limited liability company ("Geomet"),
VERSAR GLOBAL SOLUTIONS, INC., a Virginia corporation ("VGS"), and VEC CORP., a
Pennsylvania corporation and successor to Versar Environmental Company, Inc.
("VEC" and, together with Versar, Geomet and VGS, individually and collectively,
the "Borrower").

 

WITNESSETH THAT:

 

WHEREAS, the Bank is the owner and holder of that certain Revolving Commercial
Note dated September 26, 2003, in the amount of$5,000,000.00, made by the
Borrower payable to the order of the Bank and bearing interest and being payable
in accordance with the terms and conditions therein set forth (the “Note”); and

 

WHEREAS, the Note is issued pursuant to the terms of a certain Loan .and
Security Agreement dated September 26, 2003, between the Borrower and the Bank
(as modified in accordance with that certain First Modification Agreement dated
as of May 12, 2004, that certain Third Modification Agreement dated as of
November 30, 2005 (a second modification having been drafted but never executed
and delivered), a certain Fourth Modification Agreement dated as of September
28, 2006; as increased to $7,500,000.00 pursuant to a certain Fifth Modification
Agreement dated as of September 24, 2007, and a certain Sixth Modification
Agreement dated September 30,2009, and as otherwise amended, extended,
increased, replaced and supplemented from time to time, the "Loan Agreement");
and

 

WHEREAS, on or about December 31, 2009, Versar established GEOI 1 Ltd, a private
limited company registered in England and Wales under company number 7114583
whose registered office is at Protection House, Sherbourne Drive, Tilbrook,
Milton Keynes, Buckinghamshire MIG 8HX, UK (“GEOI"), as a wholly-owned
subsidiary of Versar. On or about the effective date hereof, GEOI shall have
entered into that certain Share Purchase Agreement with Versar, Professional
Protection Systems Limited, a company registered in England and Wales under
company number 4494024 whose registered office is at Protection House,
Sherbourne Drive, Tilbrooc, Milton Keynes, Buckinghamshire MK7 8HX, UK (“PPS"),
Stephen Nobbs ("Nobbs"), Mark Whitcher ("Whitcher"), Stephen Kimbell
("Kimbell"), Peter Holden ("Holden"), Timothy Clark ("Clark"), Jonathan
Hambleton ("Hambleton"), Richard Brown ("Brown"), Simon Cuthbertson
("Cuthbertson"), Oliver Wright ("Wright”) and' Ingrid Sladden ("Sladden";
together with Nobbs, Whitcher, Kimbell, Holden, Clark, Hambleton, Brown,
Cuthbertson and Wright, each a "Seller" and together the "Sellers") and Richard
Martin Frimston, Stuart Leaman and Richard Benson in their capacity as executors
of the estate of Neil Bruce Copp, being a deceased shareholder (the "Neil Bruce
Copp Shareholder"; together with the Sellers, individually and collectively, the
"Seller Note Holder"), each of whom is an existing shareholder of PPS (the
"Purchase Agreement"), in which GEOI, on the Closing Date (as defined in the
Purchase Agreement), will purchase all or substantially all of the share capital
and voting ownership interests of PPS, free and clear of all Versar (7th Mod.)
411039.5 EHARLLEE Liens, for the Purchase Price (as said terms are defined in
the Purchase Agreement) (the "Acquisition"). Upon the Closing Date, PPS will
become a wholly-owned subsidiary of GEOI. As part of the Purchase Price of PPS,
GEOI will issue Seller Notes (as defined in the Purchase Agreement) to the
Seller Note Holder in the aggregate principal amount of $940,000, subject to
adjustment pursuant to the Purchase Agreement Unless consented to by the Bank,
the Acquisition would violate the provisions of Sections VI(C)(7), (12) and (16)
of the Loan Agreement.

 

 

 

 

WHEREAS, Borrower has requested that Bank (i) consent to the Acquisition and
(ii) make certain other modifications to the Loan Agreement as more fully set
forth herein, and the Bank has consented to such requests subject to the
execution of this Agreement and the satisfaction of the conditions specified
herein.

 

NOW, THEREFORE, for Ten Dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.          Definitions. All capitalized terms used in this Agreement will have
the respective meanings assigned thereto in the Loan Agreement unless otherwise
defined in this Agreement.

 

2.          Consent and Waiver. Subject to satisfaction of the terms and
conditions of Section 3 and 9 below, the Bank hereby consents to the
Acquisition, the Purchase Agreement and transactions contemplated thereby and
agrees that neither the Acquisition, nor the Purchase Agreement, nor the
transactions contemplated thereby, shall constitute a Default under Sections
VI(C)(7), (12) and (16) of the Loan Agreement. Additionally, notwithstanding
anything to the contrary in the Loan Agreement, Bank hereby agrees that GEOI and
PPS are not subject to the requirements of Section VI(C)(I6) of the Loan
Agreement, which among other things, requires that any Subsidiary of Versar be
added as a Borrower and become jointly and severally liable with each other
Borrower for the payment in full of the Obligations. The 90nsent and waiver set
forth above shall not be deemed or otherwise construed to constitute a waiver of
any provisions of the Loan Agreement in connection with any other transaction,
and the waivers contained herein are otherwise subject to Sections VIII(,B) and
(E) of the Loan Agreement.

 

3.          Authorized Payments under Seller Notes. As long as no default has
occurred under any instrument or agreement evidencing or securing the
Obligations, the scheduled payments of principal and interest due pursuant to
the terms of the Seller Notes made by GEOI (and guaranteed by Versar, as parent
to GEOI) to the order of each Seller Note Holder, and no other payments, may be
made, directly or indirectly, to any Seller Note Holder by GEOI or Versar;
provided, however, in no eventwi1! GEOI or Versar make any prepayment under the
Seller Notes, directly or indirectly (such prepayment being called the "Seller
Note Prepayment") prior to the scheduled due date. In furtherance of the
foregoing, Borrower hereby agrees that it shall be an immediate Default under
the Loan Documents if (i) GEOI and/or Versar (as a guarantor under the Seller
Notes) or any other Borrower makes a Seller Note Prepayment without the prior
written consent of Bank, in its sale discretion; provided, further, however,
that the foregoing shall not limit the payment by GEOI or Versar of (i) amounts
due to (a) Nobbs under that certain Consultancy Deed between GEOl and Nobbs
dated January 5, 2010 (the "Consultancy Deed") and (b) Whitcher under that
certain Contract of Employment between GEOI and Whitcher dated January 5, 2010
("Whitcher Employment Contract") or (ii) amounts due to the Seller Note Holder
pursuant to the Post- -2- Post-Closing Purchase Price Adjustment provisions of
the Purchase Agreement; (ii) the occurrence of a default or event of default
under the Purchase Agreement or any of the Seller Notes; (iii) there is a Sale
or Quotation (as said terms are defined in the Seller Notes); or (iv) the
failure to perform or observe any warranty, covenant, or other condition of this
Agreement. Neither the Consultancy Deed nor the Whitcher Employment Contract
have been modified, changed, supplemented, canceled, amended or otherwise
altered or affected; and neither the Consultancy Deed nor the Whitcher
Employment Contract will be modified, changed, supplemented, cancelled, amended
or otherwise altered, waived or affected without the Bank's prior written
consent.

 

 

 

 

4.          Restriction on Liens on Subsidiaries. The Borrower hereby agrees
that the Seller Notes will not at any time be secured by a Lien on any property
or asset now owned or hereafter acquired by Borrower or any Subsidiary of
Borrower, including, but not limited to, GEOI and PPS.

 

5.          Purchase Agreement. Attached hereto as Schedule I is a true, correct
and complete copy of the Purchase Agreement, which will be executed in
connection with the Acquisition. The Purchase Agreement has not been modified,
changed, supplemented, canceled, amended or otherwise altered or affected; and
neither the Purchase Agreement nor any of the Seller Notes will be modified,
changed, supplemented, canceled, amended or otherwise altered, waived or
affected without the Bank's prior written consent. The Acquisition will be
effected, closed and consummated pursuant to, and in accordance with, the terms
and conditions of the Purchase Agreement and with all applicable laws. Versar
will cause GEOI to promptly notify the Bank when the Purchase Agreement has been
executed and is effective.

 

6.          Limitation of Consent Waiver and Amendments. The consent, waiver and
amendments set forth in Section 2 and Section 3, above, are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a waiver of any existing or future Default or a consent
to amend or modify any other term or condition of any Loan Documents, other than
as necessary to the consummation of the transactions contemplated by the
Purchase Agreement, or (b) otherwise prejudice any right or remedy which the
Bank may now have or may have in the future under or in connection with any Loan
Documents. The Bank's agreement to consent to the Acquisition and the consent,
waiver and amendments set forth herein shall in no way obligate the Bank to make
any other modifications to the Loan Agreement or to waive the Borrower's
continued compliance with any other terms of the Loan Documents, and shall not
limit or impair the Bank's right to demand strict performance of all other terms
and covenants as of any date.

 

 

 



7.          Representations and Warranties of the Borrower. The Borrower
represents and warrants to the Bank that:

  

(a) It has the power and authority to enter into and to perform this Agreement,
to execute and deliver all documents relating to this Agreement, and to incur
the obligations provided for in this Agreement, all of which have been duly
authorized and approved in accordance with the Borrower's organizational
documents;

 

(b) This Agreement, together with all documents executed pursuant hereto, shall
institute when executed the valid and legally binding obligations of the
Borrower and all guarantors, if any, as the case may be, in accordance with
their respective terms;

 

(c) Except with respect to events or circumstances occurring subsequent to the
date thereof and known to the Bank, all representations and warranties made in
the Loan Agreement are true and correct as of the date hereof, with the same
force and effect as if all representations and warranties were fully set forth
herein;

 

(d) enforceable obligations; The Borrower's obligations under the Loan Documents
remain valid and

 

(e) As of the date hereof, the Borrower bas no offsets or defenses against the
payment of any of the Obligations and no claims against the Bank; and

 

(f) As of the date hereof, no Default exists, other than to the extent the
failure to add VIAP, Inc. as a borrower pursuant to Section VI(C)(l6)
constitutes a Default.

 

8.          Waiver of Claims. As a specific inducement to the Bank without which
the Borrower acknowledges the Bank would not enter into this Agreement and the
other documents executed in connection herewith, the Borrower hereby waives any
and all claims that it may have against the Bank, as of the date hereof, arising
out of or relating to the Loan Agreement or any Loan Document whether sounding
in contract, tort or any other basis.

 

9.          Conditions of Effectiveness. This Agreement shall become effective
when, and only when, the Bank shall have received: (i) this Agreement, executed
by each Borrower and acknowledged and agreed by GEOI; (ii) true and complete
copies of the organizational documents and governing documents and all recorded
amendments thereto of GEOI and PPS for its respective jurisdiction of
organization; and (iii) payment of Bank's attorneys' fees and expenses regarding
this Agreement.

 

10.         Loan Documents. The other "Loan Documents", as defined in the Note,
are hereby modified to the extent necessary to carry ant the purposes of this
Agreement.

 

11.         Outstanding Balance. The Borrower hereby acknowledges and agrees
that, as of the effective date hereof, the unpaid principal balance of the Note
is $0.00 and that there .are no set-offs or defenses against the Note, the Loan
Agreement, or the other Loan Documents.

 

12.         No Impairment. Tins Agreement shall become a part of the Loan
Agreement by reference and nothing herein contained shall impair the security
now held for the Obligations, nor waive, annul, vary or affect any provision,
condition, covenant or agreement contained in the Loan Agreement except as
herein amended, nor affect or impair any rights, powers or remedies under the
Loan Agreement as hereby amended. Furthermore, the Bank does hereby reserve all
rights and remedies it may have as against all parties who may be or may
hereafter become primarily or secondarily liable for the repayment of the
Obligations.

 

 

 

 

13.         No Novation. The parties to this Agreement do not intend that this
Agreement be construed as a novation of the Note, the Loan Agreement, or any of
the other Loan Documents.

 

14.         Ratification. Except as hereby expressly modified, the Note and Loan
Agreement shall otherwise be unchanged, shall remain in full force and effect,
and are hereby expressly approved, ratified and confirmed. A legend shall be
placed on the face of the Note indicating that its terms have been modified
hereby, and the original of this Agreement shall be affixed to the original of
the Note.

 

15.         Applicable Law; Binding Effect. This Agreement shall be governed in
all respects by the laws of the Commonwealth of Virginia and shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
heirs, executors, administrators, personal representatives, successors and
assigns.

 

16.         Counterparts; Telecopied Signatures. This Agreement may be executed
in any number of counterparts and by different parties to this Agreement on
separate counterparts, each of which, when so executed, shall be deemed an
original but all such counterparts shall constitute one and the same instrument.
Any signature delivered by a party by facsimile transmission shall be deemed to
be an original signature to this Agreement.

  

[Signatures Appear on the Following Pages]

  

 

 

  

WITNESS the following signatures and seals.

 

  UNITED BANK   [SEAL]         By: /s/ Robert H. Hawthorne     Robert H.
Hawthorne     Market President

  

 

 

  

  VERSAR, INC.         By: /s/ Lawrence W. Sinnott     Lawrence W. Sinnott    
Exec. VP, COO and CFO         GEOMET TECHNOLOGIES, LLC         By: /s/ Lawrence
W. Sinnott     Lawrence W. Sinnott     Vice President         VERSAR GLOBAL
SOLUTIONS, INC.         By: /s/ Lawrence W. Sinnott     Lawrence W. Sinnott    
Vice President         VEC CORP.         By: /s/ Lawrence W. Sinnott    
Lawrence W. Sinnott     Vice President

 

 

 

  

The undersigned approves of the terms of this Agreement.

Executed as a deed by

 



GEOI I LTD   /s/ Lawrence W. Sinnott   Name: Lawrence W. Sinnott Title: Director

 

Witness:  /s/ Brenda A. Chube     Name: Brenda A. Chube   Title: Assistant
Corporate Secretary, Versar, Inc.



  



Witness Address:  6850 Versar Center Springfield, Virginia 22151



 

 

 

  

Schedule 1

 

Purchase Agreement

 

[See Attached]

 

 

 